DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/20/2021 has been entered. Claims 1-2, 4, 6-8, 10, 12-13, 15, 22-24, and 27-33 remain pending.

Response to Arguments
Applicant's arguments filed on 10/20/2021 have been fully considered but they are moot.
	Applicant argues on pages 7-8 that the previously cited art does not disclose the limitations in the pending claims. The Examiner respectfully disagrees. The new 
	Applicant argues on page 8 that it is improper hindsight to combine Zwirn with Belevich. However, the new grounds of rejection necessitated by amendment no longer relies on Belevich, accordingly, this argument is moot.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transducer housing with a plurality of curved inner surfaces extending in directions normal to each other must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-8, 10, 12-13, 15, 22-24, and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction being normal to the second direction”. There does not appear to be support for 

Regarding claim 27, claim 27 recites the limitation “a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction being normal to the second direction”. There does not appear to be support for this limitation anywhere in the specification. There is no discussion of the curved inner surfaces extending in directions normal to each other and in Figure 5 the upper lip of the array does not appear to show any sections at a 90 degree angle to each other. At best, the securing wrap could be considered a second curved inner surface extending a directional normal to the first curved inner surface, but the claim makes it clear that the securing wrap is not a part of the transducer housing. Accordingly, this claim is rejected under 112a.

Regarding claim 29, claim 29 recites the limitation “a third curved inner surface extending in a direction opposite the first curved inner surface and a fourth curved inner surface extending in a direction opposite the second curved inner surface”. There does not appear to be support for this limitation anywhere in the specification. There is no 

Regarding claim 30, claim 30 recites the limitation “a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction being normal to the second direction”. There does not appear to be support for this limitation anywhere in the specification. There is no discussion of the curved inner surfaces extending in directions normal to each other and in Figure 5 the upper lip of the array does not appear to show any sections at a 90 degree angle to each other. At best, the securing wrap could be considered a second curved inner surface extending a directional normal to the first curved inner surface, but the claim makes it clear that the securing wrap is not a part of the transducer housing. Accordingly, this claim is rejected under 112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-8, 10, 12-13, 15, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claim 1, claim recites the limitation “an array of transducers to the curved inner surfaces” in line 9. This does not make grammatical sense. For examination purposes, the Examiner will assume the deletion of the word “coupled” was a typographical error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn (US20110077526) in view of Kandori et al. (US20170319179, hereafter Kandori).
Regarding claim 1, Zwirn discloses an ultrasound imaging device (Zwirn, Para 2-3; “The present invention, in some embodiments thereof, relates to fixing the position of an ultrasound transducer with respect to a […] Ultrasound is a well matured medical imaging modality”) wrap (ultrasound garment 110, fig. 1A) for securing an array of piezoelectric transducers (transducers 124, fig. 1A) at a body cavity (Zwirn specifically discloses in fig. 1A that the ultrasound wrap is affixed around the abdominal cavity, however it is described in [0148] and [0149] that there are a “large number of designs and configuration of ultrasound garment 110” to cover different body parts and provides examples of an arm and the abdominal cavity, two vastly different sizes that span a range in size that the thoracic cavity would fit into) comprising:
a transducer housing having a plurality of curved inner surfaces for placement about the body cavity of a patient for imaging, wherein the plurality of curved inner surfaces comprises a first curved surface extending in a first direction and a second curved surface extending in a second direction (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”), further wherein
Zwirn is interpreted as disclosing this limitation in the claim because the device in Zwirn forms multiple curved surfaces to conform to the body of a patient which is similar what is described in the specification of the current application (Para 18). Zwirn is also interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require multiple curved surfaces.
(transducers 124) coupled to the curved inner surface of the transducer housing (Zwirn, Para 136; “ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102”) (Zwirn, Para 164; “the transducer array may, for example, comprise piezo-electric crystals”);
a shield layer (“ultrasound media” which “includes gel packs”) disposed about the array of transducers (Zwirn, Para 156; “ultrasound media designed for acoustic impedance matching between transducers 124 and the body surface of subject 102. Such ultrasound media optionally, for example, include gel packs, covering parts of, or the entire inner surface of the apparatus”);
a computing device in communication with the piezoelectric transducers configured for processing transducer signals; wherein the computing device comprises at least one processor for signal processing transducer signals (Zwirn, Para 35; “The ultrasound assembly further includes an ultrasound processing unit operatively associated with the at least one ultrasound transducer and configured to process the ultrasound signals following passage through the living body”) (Zwirn, Para 65; “the ultrasound processing unit includes a software module configured to receive data and process data from the one large ultrasonic array system”) Zwirn, Para 210; “Processing unit 122 may employ any technology known in the art. In some cases, it may be PC-based or any other suitable computing platform. Additionally or alternatively, one or more digital signal processors (DSPs), application-specific integrated circuits (ASICs) and/or field-programmable gate array (FPGA) chips may be used. Thus, processing unit 122 may include hardware components and/or software modules”), said computing device disposed about an external portion of the transducer housing (Zwirn, Figure 1B; showing the processing unit 122 separate from the ultrasound garment 110) (Zwirn, Figure 1A; showing the imager 112 and operator-interface unit 114 separate from the ultrasound garment 110); and
a securing wrap configured to extend from the transducer housing to around at least part of the body cavity of a patient and to secure the transducer housing against the body cavity of the patient (Zwirn, Para 155; “In embodiments, ultrasound garment 110 optionally has an open configuration which may be adjustably closed around a body part. For example ultrasound garment 110 optionally includes a belt having adjustable diameter, with a closure system comprising Velcro material interposed between the belt surfaces. Additional closure systems optionally include straps, tape, or clips”) (Zwirn, Para 148-149; “large number of designs and configuration of ultrasound garment 110” to cover different body parts and provides examples of an arm and the abdominal cavity, two vastly different sizes that span a range in size that the thoracic cavity would fit into).
Zwirn does not clearly and explicitly disclose the first direction being normal to the second direction.
In an analogous ultrasound probe field of endeavor Kandori discloses an ultrasound transducer housing including a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction (Kandori, Para 68; “a plurality of ultrasonic transducers 103 are arranged hemispherically at positions to face the subject”) (Kandori, Figure 1a; showing a hemisphere housing which would have many surface extending in directions normal to each other; Ex: bottom portion of hemisphere with the edge of the hemisphere in manner similar to what the Applicant appears to have intended in Figure 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn wherein the first direction is normal to the second direction in order to allow for the device to capture signals generated from multiple directions as taught by Kandori (Kandori, Para 103) which would improve the image quality.

Regarding claim 7, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the array of transducers comprises more than one array group of piezoelectric transducers (Zwirn, Para 165; “in embodiments, pluralities of transducer arrays are used”) and each array group of piezoelectric transducers simultaneously receives power (Zwirn, Para 309; “As mentioned before, multiple sub-arrays may transmit simultaneously”) (Zwirn, Para 143-144; “Beam-forming unit 120 has two basic roles alluded to above: i. Generating the electronic signal which drives transmitting ultrasonic transducers 124, alternatively referred to as transducer components 124. In embodiments, beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124 […] beam-forming unit 120 provides one or more driving signals for each array of transducers 124 or sub-array of transducers 124,”).

Regarding claim 8, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the array of transducers is configured to receive multiple signals for subaperture signal processing (Zwirn, Para 111; “at least one ultrasound transducer array to produce and receive multiple ultrasound signals through multiple small target regions in the living body”) (Zwirn, Para 184-186; “Transducers 124 comprise a large ultrasonic array system which produce and/or receive ultrasound signals. As a result of passing signals through a switching matrix 134, multiple sub-arrays are defined. The result comprises M adaptively defined subarrays of transducer 124 where each m'th sub-array (m varies between 1 and M) has Nm receive datasets, and therefore, for example, Nm analog-to-digital (A/D) converters”).

Regarding claim 13, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the transducer housing further comprises a location sensor for determining the position of the elements of the transducer arrays (Zwirn, Para 174; “Additionally or alternatively, ultrasound garment 110 includes one or more location sensors or location sensor arrays 109 designed to provide data regarding the relative spatial location and/or orientation of different regions or transducer components 124 of ultrasound garment 110”).

Regarding claim 24, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the array has a density of transducers on at least one portion of the array that is higher than other portions of the array (Zwirn, Para 164; “the transducer array covers ultrasound garment 110 […] non-uniformly”).

Regarding claim 27, Zwirn discloses an imaging device (Zwirn, Para 35; “According to an aspect of some embodiments of the invention, there is provided an ultrasound assembly”) comprising:
a transducer housing having a curved inner surface with a plurality of curved inner surfaces, the plurality of curved inner surfaces comprising a first curved inner surface extending in a first direction and a second curved inner surface extending in a second direction (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”), further wherein
Zwirn is interpreted as disclosing this limitation in the claim because the device in Zwirn forms multiple curved surfaces to conform to the body of a patient which is similar what is described in the specification of the current application (Para 18). Zwirn is also interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require multiple curved surfaces.
an array of transducers (transducers 124) coupled to the plurality of curved inner surfaces of the transducer housing (Zwirn, Para 136; “ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102”) (Zwirn, Para 164; “the transducer array may, for example, comprise piezo-electric crystals”);
wherein the first curved inner surface of the transducer housing comprises a first radius of curvature and the second curved inner surface of the housing comprises a second radius of curvature, the first radius of curvature being different than the second radius of curvature (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”); and
Zwirn interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require having different radii of curvature.
wherein a left anterior axillary line portion of the transducer housing comprises the first radius curvature and a heart portion comprises the second radius curvature (Zwirn, Figure 1A; showing the ultrasound reach around to an axillary position) (Zwirn specifically discloses in fig. 1A that the ultrasound wrap is affixed around the abdominal cavity, however it is described in [0148] and [0149] that there are a “large number of designs and configuration of ultrasound garment 110” to cover different body parts and provides examples of an arm and the abdominal cavity, two vastly different sizes that span a range in size that the thoracic cavity would fit into) (Zwirn, Para 155; “In embodiments, ultrasound garment 110 optionally has an open configuration which may be adjustably closed around a body part. For example ultrasound garment 110 optionally includes a belt having adjustable diameter, with a closure system comprising Velcro material interposed between the belt surfaces. Additional closure systems optionally include straps, tape, or clips”).
Zwirn is interpreted as disclosing this limitation in the claims because Zwirn discloses covering multiple different body parts including the heart (Zwirn Para 234-235).

In an analogous ultrasound probe field of endeavor Kandori discloses an ultrasound transducer housing including a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction being normal to the second direction (Kandori, Para 68; “a plurality of ultrasonic transducers 103 are arranged hemispherically at positions to face the subject”) (Kandori, Figure 1a; showing a hemisphere housing which would have many surface extending in directions normal to each other; Ex: bottom portion of hemisphere with the edge of the hemisphere in manner similar to what the Applicant appears to have intended in Figure 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn wherein the first direction is normal to the second direction in order to allow for the device to capture signals generated from multiple directions as taught by Kandori (Kandori, Para 103) which would improve the image quality.

Regarding claim 29, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses a third curved inner surface extending in a direction opposite the first curved inner surface and a fourth curved inner surface extending in a direction opposite the second curved inner surface (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”).
Zwirn interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require having curved surfaces extending in opposite directions and because this similar to what the specification describes in paragraph 18 which appears to the be the portion of the specification which most closely describes to what the Applicant is intending to claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori, as applied to claim 1, in further view of Sims et al. (US20070293781, hereafter Sims).
Regarding claim 2, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the securing portion comprises a first securing portion extending from a side of the transducer house extending around an axillary side of the patient (Zwirn, Para 55; “In embodiments, ultrasound garment 110 optionally has an open configuration which may be adjustably closed around a body part. For example ultrasound garment 110 optionally includes a belt having adjustable diameter, with a closure system comprising Velcro material interposed between the belt surfaces. Additional closure systems optionally include straps, tape, or clips”) (Zwirn, fig. 1A shows ultrasound garment 110 horizontally around body, effectively around an axillary side, wherein the garment 110 has transducers attached to it (as cited with respect to claim 1) (Zwirn, Para 148-189; “large number of designs and configuration of ultrasound garment 110” to cover different body parts and provides examples of an arm and the abdominal cavity, two vastly different sizes that span a range in size that ending around an axillary side of the patient would fit into).
Zwirn as modified by Kandori above does not disclose the wrap comprising a second securing portion configured to extend at least around a shoulder of the patient for securing the transducer housing about the body cavity.
In analogous wearable data acquisition devices field of endeavor Sims discloses a wrap comprises a second securing portion configured to extend at least around a shoulder of the patient (Sims, Fig. 1, element 9 “shoulder strap”) for securing a transducer housing about a body cavity (as described in [0127] in combination with the horizontal strap 11 for providing support [0120], and it is shown in at least fig. 1 and described in [0137] as the “transducer is mounted to an elastic strap 11... The strap, which is formed into a belt that fits around the chest or abdomen of the subject”, so this configuration with the shoulder strap helps secure the transducer portion around the chest, or thoracic cavity).
(Sim, Para 127).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori, as applied to claim 1, in further view of Kliot et al. (US20060100530, hereafter Kliot).
Regarding claim 4, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above does not clearly and explicitly disclose wherein the material of the securing wrap comprises at least one of neoprene, gauze, cotton, polyester, or rubber.
In an analogous mounting diagnostic devices to the body field of endeavor Kliot discloses wherein a material of a securing wrap comprises at least one of neoprene, gauze, cotton, polyester, or rubber (Kliot, Para 48; “The polymer foam may be provided in the form of an elastic band or a close-fitting garment and may include an inner and/or outer skin of cotton or other comfortable material providing a patient contacting or wear surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein the material of the securing wrap comprises at least one of neoprene, gauze, (Kliot, Para 48).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori, as applied to claim 1, in further in view of Marian et al. (US5957850, hereafter Marian).
Regarding claim 6, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the array of transducers comprises a plurality of ultrasound phased array transducers each including an array of transducer elements arranged linearly along an array axis (Zwirn, Para 67; “the at least one ultrasound transducer comprises an “active” phased array which supports the generation of multiple receive beams in post ultrasound-receiving processing”) (Zwirn, Para 127; “FIG. 6 shows active phased array systems, according to some embodiments of the invention”).
Zwirn as modified by Kandori above does not disclose each said phased array transducers having a field of view within a range from 45 degrees to 120 degrees.
In analogous ultrasonic transducers field of endeavor Marian discloses each phased array transducers having a field of view within a range from 45 degrees to 120 degrees (Marian, Claim 11; “each said phased array transducer has a field of view of about 90 degrees, whereby a resulting combined field of view greater than 90 degrees is produced [with the use of multiple phase array transducers]” which is in the range of 45 degrees to 120 degrees).
(Marian, Claim 20 and abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori as applied to claim 1, in further in view of Mo et al. (US20070078345, hereafter Mo).
Regarding claim 10, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above does not disclose wherein the transducer housing comprises at least one of polyethylene, polypropylene, vinyls, polyamides, polyesters, polyurethanes, polystyrene, copolymers, rubber, silicon, latex, or thermosets.
In an analogous flexible ultrasound systems field of endeavor Mo discloses that a transducer housing comprises at least one of: polyethylene, polypropylene, vinyls, polyamides, polyesters, polyurethanes, polystyrene, copolymers, rubber, silicon, latex, or thermosets (Mo, Para 19; “The transducer housing 12 is metal, plastic, polymer, elastomer, fiberglass, fiber, nylon, combinations thereof or other now known or later developed materials”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above (Mo, Para 19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori as applied to claim 1, in further in view of Law et al. (US20170080255, hereafter Law).
Regarding claim 12, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above does not clearly and explicitly disclose wherein the array of transducers is disposed about a mesh material disposed about the transducer housing.
In an analogous wearable ultrasound field of endeavor Law discloses wherein an array of piezoelectric transducers is disposed about a mesh material disposed about the disposed about a transducer housing (Law, Para 103; “FIG. 7 illustrates an example of a phased array element (transducer element) 107 coupled to a PCB 100. In some variations, such as the example as shown in FIG. 7, a mesh type, or any other type of material, ground plane 101 may be included on the circuit board 100, such that ultrasound propagates with minimal attenuation while maintaining electromagnetic interference shielding function” wherein the circuit board/PCB 100 is effectively a transducer housing).
(Law, Para 103).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori as applied to claim 1, in further in view of Lo et al. (US20040167409, hereafter Lo).
Regarding claim 15, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses wherein the array of transducers contains more than one crystal (Zwirn, Para 162; “The transducer array may, for example, comprise piezo-electric crystals”) (Zwirn, Para 165; “pluralities of transducer arrays are used”).
Zwirn as modified by Kandori above does not clearly and explicitly disclose wherein each crystal being disposed a distance of 1-4 mm apart from another crystal of the array. 
In an analogous ultrasonic transducers field of endeavor Lo discloses that each crystal has a distance of 1-4 mm apart from another crystal (Lo, Claim 22 “the ultrasonic monitor of claim 21 wherein the first and second piezoelectric crystals are separated by a distance of between about 1.0 and 10 mm”, which overlaps with the range as claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein each crystal being disposed a distance of 1-4 mm apart from another crystal of the array in order to improve the monitoring effectiveness as taught by Lo (Lo, Para 105).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori, as applied to claim 1, in further view of Neto. (US20110125026).
Regarding claim 22, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above further discloses a flexible layer on the transducer housing configured to secure the transducers to the body cavity thereby reducing a gap between the transducers and the body cavity (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part, for example as an inflatable cuff around the arm”), and further comprising a gel layer (Zwirn, Para 156 “ultrasound media” which “includes gel packs”)  disposed about an inner surface of the transducer housing and the array of transducers (Zwirn, Para 156; “ultrasound garment 110 optionally includes ultrasound media... Such ultrasound media optionally, for example, include gel packs, covering parts of, or the entire inner surface of the apparatus”).

In an analogous ultrasound imaging system with gel packets field of endeavor Neto discloses a gel layer comprising a polymer disposed about an inner surface of the gel layer (Neto, Para 88; “The external layer of the gel balloon (22) in the present embodiment comprises a thin and flexible polyvinylchloride, or other applicable plastic polymer. The balloon (22) is then filed with an ultrasound transmitting medium which is generally a gel or liquid, such as, but not limited to, glycerin, water, commercial ultrasound gels, or similar products.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein the gel layer comprises a polymer disposed about an inner surface of the gel layer in order to allow for an adjustable amount of gel to be used as needed as taught by Neto (Neto, Para 75 and 82-84).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori as applied to claim 1, in further in view of Hossack et al. (US5562096, hereafter Hossack).
Regarding claim 23, Zwirn as modified by Kandori above discloses all of the limitations of claim 1 as discussed above.
Zwirn as modified by Kandori above does not clearly and explicitly disclose wherein the curved inner surface comprises rigid polymeric or polymer-coated particles 
In analogous ultrasonic transducers field of endeavor Hossack discloses rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure for improving imaging (Hossack, Claim 9; “An ultrasonic transducer probe as claimed in claim 8, wherein the backing material comprises rigid polymeric or polymer-coated particles fused into a macroscopically rigid structure having remnant tortuous permeability to provide high acoustic attenuation”) with the array of piezoelectric crystals having a frequency between 1-10MHz (Hossack, Col 5, lines 18-19; “For example, if the center frequency of the transducer array 4 is 5 MHz”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein the curved inner surface comprises rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure, wherein the array of piezoelectric crystals has a frequency between 1-10 MHz because this will absorb acoustic energy emanating from the back face of the ultrasound transducer and acoustic energy incident upon the rear surface of the acoustic attenuation member, and thus eliminate additional scatter that would negatively affect creation of the ultrasound image.
The use of the techniques of rigid polymeric or polymer-coated particles fused into a macroscopically semi-rigid structure and a frequency between 1-10 MHz taught by Hossack in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zwirn and Kandori as applied to claim 27, in further in view of Moehring et al. (US20140081144, hereafter Moehring).
Regarding claim 28, Zwirn as modified by Kandori above discloses all of the limitations of claim 27 as discussed above.
Zwirn does not disclose wherein first curved inner surface has a width that is greater than a width of the second curved inner surface.
In an analogous ultrasound imaging system field of endeavor Moehring discloses wherein a first surface of an ultrasound transducer has a width that is greater than a width of the second surface the ultrasound transducer (Moehring, Para 46; “The transducer 400 includes six triangular transducer elements 401-406 arranged in a hexagonal shape”) (Moehring, Annotated Figure 4B below; showing a wider 1st section (middle of hexagon) and a narrower 2nd section (left side of hexagon) which analogous to the changing widths of the transducer discussed in paragraph 54 of the published instant application).

    PNG
    media_image1.png
    376
    309
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein first curved inner surface has a width that is greater than a width of the second curved inner surface in order to transmit ultrasound signals in different directions as needed as taught by Moehring (Moehring, Para 46-47).
The use of the techniques of a transducer with non-uniform width taught by Moehring in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound different sizes appropriate for their location; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirn (US20110077526) in view of Kandori et al. (US20170319179, hereafter Kandori) and Moehring et al. (US20140081144, hereafter Moehring).
Regarding claim 30, Zwirn discloses an imaging device (The claimed limitation of using this ultrasound wrap for echocardiology imaging is an intended use, which does not impose additional structure limitations. However, Zwirn also discloses measuring the heart and electrocardiography signals in [0234], with discussion of electrocardiography signals which are specifically exploited to “improve image quality” by gating techniques. See also [0235] in which cardiac imaging is specifically identified, and the heart is located in the thoracic cavity. Cardiac imaging by ultrasound as in Zwirn is echocardiography as claimed by applicant.) comprising:
a transducer housing having a curved inner surface with a plurality of curved inner surfaces, the plurality of curved inner surfaces comprising a first curved inner surface extending in a first direction and a second curved inner surface extending in a second direction, wherein the transducer housing comprises a first section and a second section, each section comprising a width, wherein the first curved inner surface is coupled to the first section of the transducer housing and the second curved inner surface is coupled to the second section of the transducer housing,  (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”),
Zwirn is interpreted as disclosing this limitation in the claim because the device in Zwirn forms multiple curved surfaces to conform to the body of a patient which is similar what is described in the specification of the current application (Para 18). Zwirn is also interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require multiple curved surfaces.
a plurality of transducers (transducers 124) coupled to the plurality of curved inner surfaces of the transducer housing (Zwirn, Para 136; “ultrasound garment 110 includes transducers 124, alternatively referred to as transducer components 124, fixed in position in ultrasound garment 110 which, itself, is fixed in position with respect to subject 102”) (Zwirn, Para 164; “the transducer array may, for example, comprise piezo-electric crystals”);
wherein the first curved inner surface of the transducer housing comprises a first radius of curvature and the second curved inner surface of the housing comprises a second radius of curvature, the first radius of curvature being different than the second radius of curvature (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”).
Zwirn interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require having different radii of curvature.
Zwirn does not clearly and explicitly disclose the first direction being normal to the second direction and wherein the width of the first section is smaller than the width of the second section.
In an analogous ultrasound probe field of endeavor Kandori discloses an ultrasound transducer housing including a first curved surface extending in a first direction and a second curved surface extending in a second direction, the first direction being normal to the second direction (Kandori, Para 68; “a plurality of ultrasonic transducers 103 are arranged hemispherically at positions to face the subject”) (Kandori, Figure 1a; showing a hemisphere housing which would have many surface extending in directions normal to each other; Ex: bottom portion of hemisphere with the edge of the hemisphere in manner similar to what the Applicant appears to have intended in Figure 5)
(Kandori, Para 103) which would improve the image quality.
Zwirn as modified by Kandori above does not disclose wherein the width of the first section is smaller than the width of the second section.
In an analogous ultrasound imaging system field of endeavor Moehring discloses wherein a first section of an ultrasound transducer has a width that is smaller than a width of the second section the ultrasound transducer (Moehring, Para 46; “The transducer 400 includes six triangular transducer elements 401-406 arranged in a hexagonal shape”) (Moehring, Annotated Figure 4B below; showing a wider 2nd section (middle of hexagon) and a narrower 1st section (left side of hexagon) which analogous to the changing widths of the transducer discussed in paragraph 54 of the published instant application).

    PNG
    media_image2.png
    376
    309
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori above wherein the width of the first section is smaller than the width of the second section in order to transmit ultrasound signals in different directions as needed as taught by Moehring (Moehring, Para 46-47).
The use of the techniques of a transducer with non-uniform width taught by Moehring in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound different sizes appropriate for their location; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 31, Zwirn as modified by Kandori and Moehring above discloses all of the limitations of claim 30 as discussed above.
Zwirn as modified by Kandori and Moehring above further discloses wherein each one of the plurality of transducers is selectively operable to receive power individually or concurrently (Zwirn, Para 143-147; “beam-forming unit 120 provides a separate signal to each transmitting transducer 124 or group of transducers 124 […] beam-forming unit 120 provides one or more driving signals for each array of transducers 124 or sub-array of transducers 124, as well as a set of parameters controlling the signal attenuation and/or time-delay for each transducer 124 or group of transducers […] he signal attenuation and/or time-delays, required for forming the beams, are managed by ultrasound garment 110”).

Regarding claim 31, Zwirn as modified by Kandori and Moehring above discloses all of the limitations of claim 30 as discussed above.
Zwirn does not clearly and explicitly disclose wherein the transducer housing comprises a third section having a width that is less than the second section.
However, Moehring further discloses wherein a third section of an ultrasound transducer has a width that is smaller than a width of the second section the ultrasound transducer (Moehring, Para 46; “The transducer 400 includes six triangular transducer elements 401-406 arranged in a hexagonal shape”) (Moehring, Annotated Figure 4B below; showing a wider 2nd section (middle of hexagon) and a narrower 3rd section (right side of hexagon) which analogous to the changing widths of the transducer discussed in paragraph 54 of the published instant application)

    PNG
    media_image2.png
    376
    309
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zwirn as modified by Kandori and Moehring above wherein the transducer housing comprises a third section having a width that is less than the second section in order to transmit ultrasound signals in different directions as needed as taught by Moehring (Moehring, Para 46-47).
The use of the techniques of a transducer with non-uniform width taught by Moehring in the invention of an ultrasound device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having an ultrasound different sizes appropriate for their location; and similar modifications have previously been held to involve only routine skill in the 

Regarding claim 33, Zwirn as modified by Kandori and Moehring above discloses all of the limitations of claim 32 as discussed above.
Zwirn as modified by Kandori and Moehring above further discloses a third curved surface coupled to the third section (Zwirn, Para 153; “the surface of ultrasound garment 110 is continuous and configured to be easily molded to a given body part”) (Zwirn, Para 156; “at least one ultrasound transducer array configured to be placed against a living body”) (Zwirn, Figure 1A, showing the body placed within the curved inner surface of the device) (Zwirn, Para 149-150; “Ultrasound garment 110 […] configured with different shapes; each configured to cover a different portion of a subject; for example a pelvis, arm, foot, and/or a head. Additionally, ultrasound garment 110 […] is configured to cover multiple body parts, or even the entire body of a subject”).
Zwirn interpreted as disclosing this limitation in claim because it is configured with different shapes to conform to multiple different body parts (Zwirn, Para 149-150) which a person having ordinary skill in the art would understand to require having curved surfaces extending in opposite directions and because this similar to what the specification describes in paragraph 18 which appears to the be the portion of the specification which most closely describes to what the Applicant is intending to claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793